Citation Nr: 1706117	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-31 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Service connection for dupuytren contracture of the right hand.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The record indicates that the Veteran served honorably from October 1974 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in part denied service connection for dupuytren contracture of the right hand.


FINDING OF FACT

The Veteran's dupuytren contracture of the right hand is not related to service.


CONCLUSION OF LAW

The criteria for service connection for dupuytren contracture of the right hand have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated February 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment and VA records have been obtained, as have relevant private medical records identified by the Veteran.  The Veteran submitted a privacy request in February 2016 in order to obtain his service treatment records.  This request was fulfilled in January 2017.  Between the fulfillment date and present, the Veteran and his representative have not provided any new evidence to the Board, nor asked for additional time to review the provided records.  While the Board regrets the lengthy delay in fulfillment, the Board proceeding to a decision on the merits does not prejudice the Veteran.  

The Veteran was diagnosed and has been treated by VA medical staff, although he has not received a VA medical examination for purposes of determining his claim for service connection.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2014); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there is no evidence establishing that an event, injury or disease occurred in service, nor that a preexisting disability was aggravated in service.  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

					
      Merits

The Veteran claims service connection for dupuytren contracture of the right hand.  In his February 2011 initial claim, he implies that his disability was aggravated by the harsh weather conditions in which he served under, but later asserts in January 2012 that the disability actually started in service.  The Veteran acknowledges that he did not seek medical treatment for the claimed disability while serving.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation and generally are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2015); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  Service connection is only possible if there is evidence of additional disability due to aggravation of the congenital defect during service by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.

To determine whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304 (b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Wagner, 370 F.3d at 1096.
				 	
The Veteran's entrance examination in October 1974 indicated no evidence of dupuytren contracture of the right hand.  The Veteran's service treatment records reveal that he was treated twice for issues relating to his hands; once in 1980 for blisters, and again in August 1986 for left wrist pain associated with lifting sandbags.  In March 1994, the Veteran received a discharge examination that indicated no evidence of dupuytren contracture of the right hand.  The examiner at the discharge examination specifically noted that the upper extremity examination was normal.  All the Veteran's service treatment records are silent for any complaints of, treatments for, and diagnosis of the Veteran's current disability.  

Initially, the Veteran filed a claim for service connection in February 2011 arguing that depuytren contracture of his right hand was aggravated by exposure to the cold European weather during his many field trainings.  The RO denied service connection in December 2011, and in January 2012, he submitted a statement in support of his claim that provided more details of his disability.  In contrast to his initial claim, the Veteran asserted that his disability actually manifested itself while serving in active duty and was therefore not aggravated.  As a preliminary matter, the Board finds that the Veteran is presumed to have been sound condition upon entry into service because there was no notation made on the entrance examination of any defects, infirmities, or disorders affecting right hand; and there is no clear and unmistakable evidence establishing a pre-existing condition to rebut the presumption of sound condition.  As such, service connection for the claim on appeal based on a theory of aggravation is not warranted.

The Veteran was first diagnosed and subsequently treated by VA and private facilities for his dupuytren contracture of the right hand in April and May 2010.  The records show deformity of the fourth and fifth digits with contractures reported in the history.  No definite underlying osseous abnormality was identified.  

In addition to his statements, the Veteran submitted evidence that included the following: an alleged in-service photograph; photographs appearing to be recent; and a Mayo Clinic informative printout in support of his appeal.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Besides the Veteran's statements, pictures, and Mayo Clinic printout, there is no additional evidence that was provided to support the fact that the disability was present during service.  Although the evidence presented by the Veteran was taken into careful consideration, the Board finds the in-service medical evaluations are more probative than the Veteran's evidence, and concludes for reasons discussed below, that his right hand disability is not related to service. 

The alleged in-service photograph was provided by the Veteran to help establish that the disability existed in service, but the Board finds it carries little weight.  The photograph shows the Veteran's raised hand with his fifth digit slightly bent.  He claims that the date the photograph was taken was sometime in 1987 during a promotion ceremony, and that it depicts the start or mid-progression of the disability.  Although the Veteran's right fifth digit is indeed slightly bent, the Board has no reliable way of knowing that it depicts a disability at the time and place asserted.  Indeed, the photograph is not a particularly credible or persuasive source of evidence when juxtaposed with the substantial medical evidence in the claims file that points to the contrary.  Ultimately, assuming this single photograph was taken and the time asserted, it remains is less probative than official and contemporaneous service treatment medical records that explicitly found no such disability.  

The other photographs and the Mayo Clinic printout were also provided in support of the appeal.  The photographs appear to be recent pictures showing the Veteran's current disability, while the Mayo Clinic printout provides a generally informative overview of the dupuytren's contracture, but it does not relate specifically to the Veteran's circumstances or how it may be related to active duty service.  Whether or not the Veteran suffers from a current disability is not in contention, and therefore this evidence is irrelevant as to whether the claimed disability has a nexus with service. 

In regard to the Veteran's statements, the Board notes that the Veteran's first assertion that the disability was aggravated in service and second assertion that it was caused by and started during service are inconsistent.  These statements conflict with the normal physical examination findings denoting an absence of physical defects at service separation.  The examiner recorded no diagnosis of dupuytren contracture or symptoms of dupuytren contracture at his March 1994 separation examination.  In addition, there are service treatment records of two instances where the Veteran's hands were specifically examined.  In both cases, there was no diagnosis or symptoms of the disability.  Considering that the Veteran claims the symptoms of his disability were visible during service, the Board finds it highly unlikely that it would be overlooked during these medical examinations of his hands.

The Veteran's current assertion is also inconsistent with his contemporaneous separation record where he self-reported no history of bone, joint, or other deformity, and that he had no current bone, joint, or other deformity.  These are not ambiguous statements, but are direct, and are presented without caveat.  It is highly probative evidence regarding the absence of observable symptoms at the time, and is directly pertinent to the question of whether he had the disorder during service. 

In weighing these pervious assertions against the conflicting assertions provided by the Veteran more recently, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the intent to speak the truth, a statement may lack credibility because of a faulty memory). 

Thus, the contemporaneous nature of the assertions of medical history at discharge is significant.  Furthermore, because that account was presented in the context of a routine medical evaluation, it seems likely that the Veteran would report events carefully and accurately.  See Fed. R. Evid. 803 (The "medical diagnosis or treatment" exception to the hearsay rule  provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care").  See also Rucker v. Brown, 10 Vet. App. 67 (1997) (Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons). 

In contrast to the Veteran's account at service separation, when the Veteran thereafter presented his account to VA adjudicators, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self-interest, which any veteran has in promoting a claim for monetary benefits.  While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relay the observable symptomology of an illness as he remembers it.  Thus, his competency is not at issue with regard to recounting whether he had such symptoms in service.  Rather, it is the credibility of the Veteran's current account, which the Board finds, is lacking. Service treatment records and the report of medical history at separation are more reliable, persuasive, and convincing, than the Veteran's later statements made in support of a claim for monetary benefits. 

As the preponderance of the evidence weighs against a nexus between service and the disability, service connection for dupuytren contracture of the right hand is denied.


ORDER

Entitlement to service connection for dupuytren contracture of the right hand is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


